Citation Nr: 1822178	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected obstructive rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1983 and from January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for obstructive rhinitis and denied service connection for obstructive sleep apnea.  

In March 2017, the Veteran testified at a Travel Board hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The RO in Houston, Texas currently has jurisdiction of the claim.  


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) cannot be satisfactorily disassociated from his service-connected nasal obstruction.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for OSA are more nearly approximated.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for OSA.  He asserts that his OSA is related to his service-connected nasal obstruction.  

The record shows that the Veteran was a boxer during service, and that he broke his nose at least twice during service.  See, e.g., April 1981 Service Treatment Record (STR) for a diagnosis of deviated septum secondary to trauma and a nasal fracture; and, a February 2013 statement from the Veteran's in-service boxing coach.  Service connection was subsequently established for the Veteran's nasal obstruction (characterized by the RO as obstructive rhinitis).  

A January 2012 private sleep study confirms a current diagnosis of OSA.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A VA examiner in September 2013 opined that the Veteran's OSA was not related to service because it developed independently from the service-connected nasal obstruction.  The examiner did not adequately address whether the Veteran's OSA could be caused by, or made worse by, the Veteran's service-connected nasal obstruction.  Similarly, another VA examiner in March 2016 opined, "Even though nasal congestion may confer an increase in the prevalence of obstructive sleep apnea, a relation of cause and effect as obstructive rhinitis causing obstructive sleep apnea has not been found."

To support his claim, the Veteran submitted general treatise evidence showing that a relationship between OSA and structural abnormalities in the face and/or airways.  One of the articles, received at the RO in February 2014, notes, "Structural abnormalities in the face, skull, or airways that cause some obstruction or collapse in the upper airways and reduce air pressure can produce sleep apnea syndrome."  

Additionally, a March 2014 private pulmonary and sleep center report notes that the Veteran continued to have problems with his OSA.  On examination, the physician noted "marked nasal-septal deviation."  Also, the tongue was prominent (class IV) and there was slight mal-occlusion.  The impression was moderate OSA with marked hemoglobin oxygen desaturation that was not effectively treated at that time.  The physician also noted that the Veteran had suffered multiple nasal fractures in the past while boxing which have resulted in marked nasal septal deviation/obstruction.  The physician opined that a nasal septoplasty surgery may improve his OSA.  

At the Veteran's March 2017 videoconference hearing, he testified that he did not believe that the VA examiners took the necessary time during the examinations to understand his condition or his concerns.  Transcript, p. 13.  

Also, at the hearing, the Veteran submitted additional medical evidence to support his claim, and he waived initial review of that evidence by the Agency of Original Jurisdiction (AOJ).  According to an April 2017 VA Sleep Apnea Disability Benefits Questionnaire, the Veteran's leftward deviated septum, which was confirmed on physical examination, was related to the Veteran's OSA.  This opinion was provided by Dr. H, M.D. who specializes in sleep medicine.  The Veteran also submitted recent treatment records from the otolaryngology clinic where he receives treatment for his OSA and nasal obstruction.  Those records reflect that the Veteran is unable to tolerate the use of a CPAP machine because of the severity of his nasal obstruction and septal deviation.  Examination of the nose reveals greater than 90 percent obstruction on the left.

In summary, the Board finds that the evidence for and against service connection for OSA is in equipoise; that is, the evidence demonstrating that the Veteran's OSA is related to the service-connected nasal obstruction is equally weighted against the evidence against such a finding.  As explained above, the evidence in support of the Veteran's claim includes private examination reports and opinions from OSA and otolaryngology specialists who have consistently associated the Veteran's service-connected nasal obstruction with his OSA.  These reports note objective evidence of "marked" deviated septum resulting in over 90 percent obstruction on the left side.  Additionally, the March 2014 private physician's opinion that a septoplasty (to potentially correct the deviated septum/nasal obstruction) may improve the OSA, implies that the two conditions cannot be satisfactorily disassociated from one another.  At the very least, the private specialists found that the nasal obstruction contributed to the OSA and made it more difficult to treat.  

Weighing against the Veteran's claim are the medical opinions from VA examiners in 2013 and 2016.  According to the Veteran's credible testimony, these examiners did not take the time to fully understand the Veteran's past history with respect to the severity of his septal deviation and nasal obstruction.  Moreover, neither examiner addressed the treatise evidence or articles that the Veteran submitted to support his claim, and the 2016 examiner did not address the private evidence confirming the severity of the septal deviation.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's OSA cannot be satisfactorily disassociated from his service-connected nasal obstruction.  Accordingly, it is at least as likely as not that the OSA  secondary to the service-connected nasal obstruction.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for OSA on a secondary basis.


ORDER

Service connection for OSA is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


